Citation Nr: 0003650	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-13 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, evaluated as 50 percent disabling prior to 
September 17, 1996 and 70 percent thereafter.




REPRESENTATION

Appellant represented by:	Crepeau & Allen, P.C., 
Attorneys at Law



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The issue of a total rating based upon unemployability due to 
service-connected disability, prior to September 17, 1996, is 
rendered moot in light of the Board's decision regarding the 
veteran's claim for an increased rating for his service-
connected post-traumatic stress disorder (PTSD), as set forth 
below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. Prior to September 17, 1996, the veteran's service-
connected PTSD resulted in totally incapacitating 
psychoneurotic symptoms with disturbed behavioral 
processes associated with almost all daily activities, 
such as panic attacks, social isolation, depression, 
impaired concentration and memory, sleep difficulties and 
cognitive problems that precluded him from obtaining or 
retaining substantially gainful employment.

3. Effective September 17, 1996, the veteran's service-
connected PTSD has resulted in total social and 
occupational impairment, due to such symptoms as panic 
attacks, social isolation, depression, impaired 
concentration and memory, sleep difficulties and cognitive 
problems that precludes him from securing or following 
substantially gainful employment.




CONCLUSIONS OF LAW

The schedular criteria for a 100 percent rating for PTSD, 
prior to and after September 17, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 19991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996) effective prior to 
November 7, 1996; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 
9411 (1999) effective November 7, 1996.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for PTSD is 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the veteran's claim, and that no 
further assistance to the veteran with respect to his claim 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.




Factual Background

Records obtained from the Social Security Administration 
(SSA) indicate that the veteran was found to be totally 
disabled in June 1981 due to chronic brain syndrome due to 
dioxin (poison intoxication).  According to medical records 
associated with the SSA determination, the veteran worked for 
a railroad between 1970 and 1981.  In early 1979, he was 
exposed to dioxin during a derailment and subsequently 
experienced the effects of dioxin poisoning.

The RO granted service connection for PTSD in a July 1991 
rating decision that awarded a 50 percent disability 
evaluation.  The RO based its determination, in large 
measure, on evidence of combat-related stressors in service 
and VA and private physicians' diagnoses of PTSD.

The RO has indicated that it received the veteran's claim for 
an increased rating for service-connected PTSD in January 
1996.  Associated with the claims files are VA and private 
medical records and examination reports, dated from 1995 to 
1999, that indicate his PTSD was treated with outpatient 
individual psychotherapy and psychotropic medication.

A February 1996 VA examination report indicates that the 
veteran, who was 48 years old, described hospitalization for 
depression in 1991.  He had suicidal thoughts but denied ever 
attempting it and had been in individual therapy on a weekly 
basis for the past year.  The veteran abused alcohol in the 
past and denied any current alcohol or drug use.  He 
subjectively complained of sleep difficulty, nightmares and 
flashbacks of combat related situations in Vietnam, variable 
appetite, low energy, poor concentration and down mood.  The 
veteran felt sad, helpless, hopeless and worthless.  He had 
no delusions, hallucinations or psychotic symptoms but 
reported symptoms of what appeared to be panic attacks.  He 
described social isolation, avoided contact with others and 
did not want to place himself in situations where escape 
would be difficult.  The veteran volunteered essentially all 
the symptoms of PTSD, including recurrent and intrusive 
memories and nightmares of Vietnam, loss of interest in 
significant activities, difficulty connecting and showing 
love to others, poor concentration, irritability, 
hypervigilance and angry outbursts that caused martial 
problems.  He was constantly tense and nervous.  

On examination, the veteran was appropriately dressed, had 
halting speech and avoided eye contact.  He had a worried 
facial expression and appeared quite anxious.  His thoughts 
were organized and goal directed.  He had passive suicidal 
thoughts, but denied any suicidal intent or plans and denied 
homicidal thoughts and hallucinations, delusions or other 
psychotic symptoms.  He was alert and oriented.  
Concentration was poor, affect was depressed and anxious and 
insight and judgment were impaired by depression and anxiety.  
The VA examiner commented that the veteran met the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994)) criteria for 
chronic and severe PTSD.  Further, the doctor noted that the 
veteran suffered from major depression and panic disorder 
with agoraphobia and may have had some other cognitive 
disorder.  The Axis I diagnoses included combat-related PTSD, 
chronic, severe; major depression; panic disorder with 
agoraphobia; cognitive disorder, not otherwise specified; 
alcohol abuse in sustained remission; and nicotine 
dependence.

In a June 1996 statement, Marydeth L. Priesmeyer, Ph.D., said 
she treated the veteran on a regular basis since February 
1992 and his primary psychiatric diagnosis was PTSD and major 
depressive disorder, recurrent.  Dr. Priesmeyer noted that 
during the course of treatment the veteran's symptoms waxed 
and waned but had remained stable over the last year, 
allowing him to engage in activities he previously would have 
avoided, such as his son's graduation.  The veteran 
experienced combat-related flashback and nightmares, sleep 
difficulty, exaggerated startle response, difficulty in 
crowds or even small groups of relatives and significant 
limits on daily activities.  The veteran worried excessively 
and disproportionately and, although the veteran had improved 
in some ways, he continued to have long periods of lethargy, 
lack of motivation and depression.  In Dr. Priesmeyer's 
opinion, the veteran was unable to sustain employment due to 
his recurrent symptoms.

In September 1996, the veteran was examined by Kenneth J. 
Fattmann, M.D., a psychiatrist and neurologist, according to 
the report received June 1998.  Dr. Fattman reviewed the 
veteran's medical records and said that the veteran had a 
progressively disabling illness that he masked with excessive 
alcohol consumption.  The veteran managed to maintain 
employment with the railroad until involvement with a dioxin 
spill in 1979.  With the media attention that followed the 
reporting that dioxin was a noxious substance in Agent 
Orange, the veteran experienced worsened physical and 
psychological symptoms and had been unable to return to work 
since 1981.  The veteran experienced marital problems in 1991 
caused, in part, by his physical aggression while 
intoxicated.  The veteran's less intimate relationships were 
severely impaired to the point that he was socially isolated 
in the community.  Dr. Fattmann said that the veteran had 
persisting symptoms consistent with PTSD (flashbacks, 
exaggerated startle response, nightmares, avoidance of 
stimuli reminiscent of combat experiences), major depression 
(dysphoria, anhedonia, guilty ruminations, feelings of 
worthlessness, decreased energy, concentration impairment, 
loss of appetite, suicidal ideation) and panic disorder with 
agoraphobia (episodes of dyspnea, chest tightness, dizziness, 
rapid pulse, tremulousness, profuse sweating, extreme 
discomfort away from home).  When examined, the veteran was 
oriented to place, person, time and situation.  Concentration 
was markedly impaired, memory was impaired and judgment was 
adequate.  In Dr. Fattmann's professional opinion the veteran 
was totally incapacitated by psychoneurotic symptoms.  
According to the psychiatrist, the fact that the veteran's 
psychologist considered his condition stable must be 
interpreted in the context of his absence from the work 
place.  Had the veteran tried to maintain competitive 
employment, severe deterioration in his condition would have 
resulted.  The veteran had also been unable to maintain 
favorable relationships.  Dr. Fattmann opined that the 
veteran's disability from PTSD and depression resulted in a 
70 rating according to the VA rating formula for mental 
disorders but the veteran was effectively 100 percent 
disabled by any other standard.  

The veteran underwent VA examination for PTSD in August 1998 
and complained of not liking large crowds, flashbacks and 
nightmares of combat situations, sleep difficulty, isolation, 
nervousness and tenseness and depression and said he sat in 
the dark a lot and guarded his home.  Examination findings 
revealed that the veteran was adequately dressed, with 
nervous and tense behavior, halting and soft speech, blunted 
affect and euthymic mood and he fidgeted and was easily 
startled.  He denied current suicidal or homicidal thoughts 
and had no delusions or hallucinations.  The veteran had some 
feelings of hopelessness with significant anxiety and 
irritability.  He was oriented to day, date and year.  
Cognitive tasks were adequate, insight and judgment were 
fair.  The Axis I diagnoses were severe PTSD, dysthymia, and 
major depression, recurrent, severe and history of alcohol 
abuse.  A Global Assessment of Functioning (GAF) score of 55 
was assigned.  The VA examiner commented that the veteran 
appeared to have depressive type symptoms and PTSD type 
difficulties that have worsened over the years and currently 
disabled him.  The veteran symptoms caused significant 
difficulty in his life.

An October 1998 VA general examination report indicates that 
the veteran's behavior was very removed and reserved.  He did 
not maintain any eye contact.  His speech was understandable 
and clear with very short sentences and very little 
elaboration of statements.  His palms were sweaty during 
examination, he followed commands appropriately and moved 
without resistance.  Diagnoses included history of PTSD, very 
severe.

In April 1999, the veteran underwent VA examination for PTSD 
and said he lived with his wife but was somewhat reclusive.  
He avoided crowds, had minimal contact with his family and 
preferred to be alone.  The veteran was socially impaired and 
refused to go shopping or to restaurants.  He subjectively 
complained of nervousness, rapid heart rate, sweating and 
shortness of breath when placed in crowds or outside his home 
or property.  He experienced irritability, concentration 
problems, exaggerated startle response and nightmares.  

On examination, the veteran was fairly groomed and appeared 
older than his stated age of 51.  He was cooperative but 
distant during the interview with fluent speech of rather 
halting rhythm.  He maintained avoidant eye contact and was 
occasionally tearful.  His affect was anxious and tearful and 
his mood was depressed.  His thought flow was rather 
concrete.  There was no looseness of association, 
tangentially or circumstantiality noted.  Thought content 
revealed past thoughts of suicide, but no current suicidal 
thoughts.  He denied any ideation of harm to others.  There 
were no delusions or hallucinations noted.  The veteran was 
oriented to the day of the week but he did not know the day 
of the month.  He could not perform simple calculations and 
was unable to adequately describe or interpret simple 
proverbs.  There was some ideomotor apraxia.  The veteran did 
not endorse obsessive or ritualistic behaviors but endorsed 
symptoms compatible with panic attacks, especially related to 
leaving his home or agoraphobia.  His insight and judgment 
were grossly impaired.  The veteran appeared not to be 
competent and needed assistance in managing his financial 
affairs.  The VA examiner commented that the veteran showed 
some cognitive impairment perhaps related to the severity of 
his PTSD and appeared to be overwhelmed by the symptoms of 
PTS in addition to panic disorder.  The veteran's symptoms of 
major depression were such that he had poor sleep, lack of 
interest and guilt feelings over serving in Vietnam and an 
inability to adequately provide for his family.  The veteran 
also had a profound loss of energy that may be related to his 
physical symptoms but perhaps related more to his emotional 
symptomatology.  The veteran had poor concentration and 
periods of agitation and irritability as well as had fleeting 
thoughts of self-harm, but none presently.  The veteran met 
the criteria for major depression superimposed on severe PTSD 
with panic disorder and agoraphobia.  A GAF score of 40 was 
assigned.  The VA examiner opined that the veteran's 
depression was considered a distinct entity of major 
depression but the doctor could not definitely exclude that 
it was a pronounced symptom relating to the PTSD as the 
veteran was severely depressed over his inability to 
adequately function due to PTSD.  Further, the cognitive 
embarrassment that the veteran showed could not be definitely 
separated from the severity of the PTSD he experienced.  In 
the VA examiner's opinion, the veteran remained unemployable 
secondary to the severity of his PTSD.

In a May 1999 rating action, the RO assigned a 70 percent 
disability evaluation and a total rating based upon 
individual unemployability due to service-connected 
disability.  Both grants were made effective as of September 
17, 1996.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
Rating Schedule, pertaining to mental disorders to ensure 
that current medical terminology and unambiguous criteria are 
used.  38 C.F.R. §§ 4.125 to 4.130 (1999).  

The changes included redesignation of § 4.132 as § 4.130 and 
the revision of the newly redesignated § 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), replacing DSM-III-R. 

The Board notes that the RO evaluated the veteran's claim 
under the old regulations in making its rating decision dated 
March 1996.  The statement of the case, dated March 1996, and 
the supplemental statement of the case (SSOC), dated July 
1996, referred to old regulations.  The January and May 1999 
supplemental statements of the case evaluated the veteran's 
claim under the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action and did not choose 
to do so.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old, pre-November 1996 criteria, a 50 percent 
disability rating under Diagnostic Code 9411, 38 C.F.R. 
§ 4.132 (1996), was assigned when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  Id.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.  A 70 percent evaluation for PTSD was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.  A 100 
percent evaluation was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.

Under the revised schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130, for PTSD, is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (1997).  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) has 
held that, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, pursuant to Rhodan v. West, 12 Vet. 
App. 55 (1998), the old rating criteria is for application 
previous to the effective date of the change and both the old 
and new rating criteria are for consideration as of the 
effective date of the regulatory change, November 7, 1996.

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met as the veteran's PTSD has effectively 
resulted in total occupational and social impairment from the 
date that he filed his claim for an increased rating.  The 
medical evidence shows that the veteran was unemployable due 
to the disability at issue prior to September 17, 1996 and 
has been unemployable due to PTSD after September 17, 1996.  
In June 1996, Dr. Priesmeyer, the veteran's treating 
psychologist since 1992, said he was unable to sustain 
employment due to his recurrent symptoms.  In September 1996, 
Dr. Fattmann, a psychiatrist, said that whatever residual 
abilities or skills the veteran possessed that allowed him to 
attend to his own hygiene and activities of daily living 
would be insufficient to maintain competitive employment on 
even a part-time basis at a level of performance any employer 
would reasonable demand. 

Further, in August 1998, a VA examiner assigned a GAF score 
of 55 that correlates to serious to moderate difficulty in 
social and occupational functioning.  Moreover, in April 
1999, a VA examiner said that the veteran showed some 
cognitive impairment perhaps related to the severity of his 
PTSD and described the PTSD as chronic and severe.  The VA 
doctor assigned a GAF score of 40, that under the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) criteria, 
correlates to some impairment in reality testing or 
communication or major impairment in several areas such as 
work, family relations, judgment, thinking or mood.  The VA 
physician said that the veteran's depression might be related 
to his PTSD and the veteran's cognitive embarrassment cannot 
be separated from the severity of the PTSD.  The VA examiner 
concluded that the veteran remained unemployable secondary to 
the severity of his PTSD.  The evidence further indicates 
that the veteran was socially isolated, irritable, tearful 
and anxious with impaired cognitive abilities.  Although Dr. 
Fattmann considered the veteran only 70 percent disabled 
according to the VA rating schedule for mental disorders 
after examining the veteran once, the Board is, nevertheless, 
convinced that the veteran is totally disabled due to PTSD 
since the date he filed his claim for the increased rating.  
Moreover, the Board finds the opinion of the veteran's 
private treating psychologist persuasive in that she treated 
him on a regular long-term basis and independently concluded 
that he was unemployable due to his recurrent symptomatology.  
Resolving the benefit of the doubt in the veteran's favor, 
the Board concludes that the criteria for the assignment of a 
100 percent rating for PTSD, prior to and after, September 
17, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996); 38 C.F.R. §4.125, 4.130, Diagnostic Code 
9411 (effective November 7, 1999). 


ORDER

An increased rating for PTSD, to 100 percent is granted, 
prior to and after September 17, 1996, subject to the 
controlling regulations governing the payment of monetary 
benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

